Citation Nr: 0930121	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-35 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
not otherwise specified, currently rated as 50 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In a March 2007 rating decision, the RO granted an increased 
evaluation of 50 percent for an anxiety disorder, not 
otherwise specified, effective October 2003.  Despite the 
grant of this increased evaluation, the Veteran has not been 
awarded the highest possible evaluation.  As a result, he is 
presumed to be seeking the maximum possible evaluation.  The 
issue remains on appeal, as the Veteran has not indicated 
satisfaction with the 50 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2009 by the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating higher than 50 
percent for his anxiety disorder, not otherwise specified.  
The Veteran asserts that his symptoms have become worse.

When the Veteran filed his claim, new requirements for the 
content of the duty to assist notice for increased rating 
claims had not yet been established.  In September 2005, the 
Veteran received notice that he should show that his 
disability had worsened.  Significantly, however, in Vazquez-
Flores v. Peake, 22 Vet App 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) established new 
requirements with respect to the content of the duty to 
assist notice which must be provided to a Veteran who is 
seeking a higher rating.  In Vazquez-Flores, the Court held 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
a claim for an increased rating, (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Applying these principles to the present case, the Board 
finds that although the Veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  A remand is required 
to correct this deficiency.

VA's duty to assist also includes a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's 
last examination is almost four years old.  Because there may 
have been a significant change in the Veteran's condition, a 
new examination is in order.  

Additionally, because the most recent medical evidence of 
record is from January 2007, and the Veteran has indicated 
that he receives treatment for anxiety only at VA facilities, 
the Board finds that there may be additional VA treatment 
records pertinent to this claim that are outstanding.  These 
records may include evidence that is pertinent to the 
Veteran's claim.  Therefore, the records may be relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
Veteran.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the 
service-connected condition and the 
effect of that worsening on the 
Veteran's occupational and daily life, 
or to provide, at least in general 
terms, the criteria beyond the effect 
of the worsening of the disability upon 
the occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition 
(such as a specific measurement or test 
result).  The Veteran should then be 
afforded an appropriate period of time 
to respond.  VA should attempt to 
obtain any additional evidence 
identified by the Veteran.   

2.  Obtain and associate with the 
claims file records from VA facilities, 
dated from January 2007 to the present. 

3.  After the above-requested records 
have been associated with the claims 
file, schedule the Veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected anxiety disorder, not 
otherwise specified.  The examiner 
should identify and completely describe 
all current symptomatology.  The 
Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for Mental Disorders, 
Diagnostic Code 9413.  38 C.F.R. § 
4.130, Diagnostic Code 9413.  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim of 
entitlement to an increased rating for 
an anxiety disorder, not otherwise 
specified.  If action remains adverse, 
provide the Veteran with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond.  
Thereafter, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).

